DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 11/01/2019 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 11/01/2019 are approved by examiner.

Election/Restrictions
5.	Applicant’s election without traverse of Species 1, claims 1-18, in the reply filed on 02/02/2021 is acknowledged.

				    QUAYLE ACTION
6.	This application is in condition for allowance except for the following formal matters: 
Non-elected claims 19-21 should be canceled.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
8.	Claims 1-18 are allowable over prior art of record.

9.	None of prior art of record taken alone or in combination shows a manufacturing method of a power semiconductor device comprising the steps of: stacking a power semiconductor element and a support member with an intermediate structure being interposed between the power semiconductor element and the support member, the intermediate structure comprising a first metal paste layer and at least one first penetrating member, the first metal paste layer containing a plurality of first metal particles, the at least one first penetrating member penetrating the first metal paste layer; vibrating at least one first vibrator attached to the at least one first penetrating member penetrating the first metal paste layer (claims 1-16);  or emitting acoustic waves from at least one speaker to the metal paste layer (claims 17-18);  and heating the first metal paste layer so that the plurality of first metal particles are sintered or fused.

				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838